Case 1:17-cv-04706-DML-WCG Document 53 Filed 07/11/19 Page 1 of 1 PageID #: 412



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 AMBER BRIDGES,                              )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:17-cv-04706-DML-WCG
                                             )
 CITY OF INDIANAPOLIS,                       )
                                             )
                          Defendant.         )


                                   Final Judgment

       The court, having entered its Order on Defendant’s Motion for Summary

 Judgment, hereby enters FINAL JUDGMENT under Fed. R. Civ. P. 58(a) in favor of

 the defendant and against plaintiff Amber Bridges.

       So ORDERED.


       Dated: July 11, 2019                ____________________________________
                                              Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record by email through the court’s ECF system
